Citation Nr: 1431805	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-08 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUES

Entitlement to service connection for tinnitus.

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Veterans Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran had active duty service from May 1957 to May 1960, from August 1961 to September 1962, and from July 1965 to July 1968, including service in the Republic of Vietnam.  He is a recipient of the Purple Heart and Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 RO decision.  In June 2012, the Veteran testified at a Board hearing, chaired by the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file and has been reviewed.  The Board reopened and remanded the matters on appeal in November 2013.  The evidentiary development requested on remand has been fully accomplished and the matters are once again before the Board for further appellate review. 

The Board has reviewed the Veteran's VA electronic files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's tinnitus had its inception during service.

2.  The Veteran's hearing acuity was within normal limits at discharge from service.


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Veteran's bilateral hearing loss is established in the record.  He currently meets the requirements of 38 C.F.R. § 3.385, which sets forth the standard for impaired hearing for VA purposes.  The Veteran has consistently maintained that his primary noise exposure consisted of combat noise while on active duty in Vietnam.  He asserts that his subsequent occupations of being a truck driver and a prison guard did not involve noise exposure of that magnitude.  During the hearing on appeal, the Veteran credibly testified that he has experienced tinnitus since his time in Vietnam and also that he had been getting medical care for his hearing complaints since the 1980s, although he had only obtained hearing aids in 2012.

Pursuant to the Board's November 2013 remand, the Veteran underwent a VA audiological examination for purposes of compensation in December 2013.  The examiner reviewed the Veteran's service treatment records and noted that the Veteran was provided with audiometric testing prior to his discharge from service in June 1968.  She interpreted these test results as showing normal hearing sensitivity bilaterally at that time.  She also noted that there were no notations or documentations of hearing complaints in the Veteran's service treatment records.  Because the Veteran's hearing acuity was normal upon discharge from service, the examiner opined that his currently-shown hearing loss, which was first documented many years after service, was less likely to have been caused by or a result of military noise exposure.

Tinnitus

After review of the record, and resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current tinnitus disability was incurred in service.  The Veteran's acoustic trauma during combat service is established for these purposes.  See 38 U.S.C.A. § 1154.  The Veteran's credible testimony that he has experienced tinnitus since Vietnam supports this finding.  Additionally, a private audiologist rendered the opinion in January 2009 that the Veteran's tinnitus is due to his longstanding military experience.  Accordingly, the Board concludes that under pertinent law, service connection for tinnitus is warranted.  

Bilateral hearing loss

In reviewing the evidence of record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's hearing loss had its inception during service.  The Veteran's own testimony that he initially sought private medical treatment for hearing complaints more than ten years after service is key to this finding.  Although the Veteran has a lengthy VA file, containing many medical records and VA examinations over the years, he did not complain of hearing loss to VA until the 2000's.  Most persuasive, however, is the report of the Veteran's separation examination which reflected normal hearing at the time of his discharge from service, together with the VA examiner's informed opinion that normal hearing results at discharge indicate his currently-shown loss is less likely to have been related to military noise exposure.  In short, the preponderance of the evidence is against a grant of service connection for bilateral hearing loss, and the appeal must be denied.

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision involving his claim to reopen the previously-denied claims by a March 2009 letter to the Veteran that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); .  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant VA treatment records, private treatment records, and VA examination reports.  The examinations provided to the Veteran are adequate for the purposes of deciding the claims on appeal as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   

As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.


ORDER

Service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for bilateral hearing loss is denied.




____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


